UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10- Q/A (Amendment No. 1) (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-1665 KINGSTONE COMPANIES, INC. (Exact name of registrant as specified in its charter) Delaware 36-2476480 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1154 Broadway Hewlett, NY 11557 (Address of principal executive offices) (516)374-7600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of“large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ As of November 14, 2012, there were 3,842,869 shares of the registrant’s common stock outstanding. EXPLANATORY NOTE This Quarterly Report on Form 10-Q/A (“Form 10-Q/A”) is being filed as Amendment No. 1 (the “Amendment”) to our Quarterly Report on Form 10-Q for the quarter ended September 30, 2012, which was filed with the Securities and Exchange Commission (the “SEC”) on November 14, 2012 (the “Original Quarterly Report”). This Form 10-Q/A is being filed to restate the condensed consolidated balance sheet as of September 30, 2012, the condensed consolidated statements of comprehensive income for the three months and nine months ended September 30, 2012, consolidated statement of stockholders’ equity for the nine months ended September 30, 2012, condensed consolidated statement of cash flows for the nine months ended September 30, 2012, and certain footnote disclosures thereto. The need to restate these consolidated financial statements resulted from an error in the calculation of net premiums earned relating to the change in commercial lines reinsurance quota share from 60% to 40% effective as of July 1, 2012. The error was caused by the inclusion of $865,195 of earned premiums in revenue during the quarter ended September 30, 2012 rather than over the term of the reinsurance quota share treaty from July 1, 2012 through June 30, 2013.The $865,195 of earned premiums, net of expenses as discussed below, will be recorded over the term of the treaty. The earned premium error also affects other calculations based on net income including other underwriting expenses, other operating expenses, and income tax expense. Management has concluded that the correction of the $865,195 earned premium error ($466,156, net of other underwriting expenses, other operating expenses, and income taxes) as more fully described in Note 2 to the consolidated financial statements is material to the September 30, 2012 consolidated quarterly financial statements.Management is restating its September 30, 2012 Form 10-Q for the error discussed above. As a result of the restatement, management has also re-assessed the effectiveness of its disclosure controls and procedures and internal control over financial reporting and concluded that they were not effective as of the end of the period covered by this report on Form 10-Q/A because of a material weakness in internal control over financial reporting as discussed further in Item 4 contained herein. The effects of this restatement to our consolidated financial statements are described in Note 2 to the consolidated financial statements. We have not updated the financial statement disclosures for any significant events that have occurred subsequent to the filing of the Original Quarterly Report. The following sections have been amended from the Original Quarterly Report as a result of the restatement described above: ● Part I - Item 1. Financial Statements ● Part I - Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations ● Part I - Item 4. Controls and Procedures This Form 10-Q/A also includes as exhibits certifications from our Chief Executive Officer and Chief Financial Officer dated as of the date of this filing. Except as described above, no other sections have been amended from the Original Quarterly Report. KINGSTONE COMPANIES, INC. INDEX PAGE PART I — FINANCIAL INFORMATION Item1 — Financial Statements 3 Condensed Consolidated Balance Sheets at September 30, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2012 (Unaudited) and 2011 (Unaudited) 4 Condensed Consolidated Statement of Stockholders’ Equity for the nine months ended September 30, 2012 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 (Unaudited) and 2011 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements(Unaudited) 7 Item2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item3 — Quantitative and Qualitative Disclosures About Market Risk 47 Item4— Controls and Procedures 47 PART II — OTHER INFORMATION Item1 — Legal Proceedings 48 Item1A — Risk Factors 48 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3 — Defaults Upon Senior Securities 48 Item4 — Mine Safety Disclosures 48 Item5 — Other Information 49 Item6 — Exhibits Signatures EXHIBIT 3(a) EXHIBIT 3(b) EXHIBIT 31(a) EXHIBIT 31(b) EXHIBIT 32 EXHIBIT 101.INS XBRL Instance Document EXHIBIT 101.SCH XBRL Taxonomy Extension Schema EXHIBIT 101.CAL XBRL Taxonomy Extension Calculation Linkbase EXHIBIT 101.DEF XBRL Taxonomy Extension Definition Linkbase EXHIBIT 101.LAB XBRL Taxonomy Extension Label Linkbase EXHIBIT 101.PRE XBRL Taxonomy Extension Presentation Linkbase 1 Forward-Looking Statements This Quarterly Report contains forward-looking statements as that term is defined in the federal securities laws.The events described in forward-looking statements contained in this Quarterly Report may not occur.Generally these statements relate to business plans or strategies, projected or anticipated benefits or other consequences of our plans or strategies, projected or anticipated benefits from acquisitions to be made by us, or projections involving anticipated revenues, earnings or other aspects of our operating results.The words "may," "will," "expect," "believe," "anticipate," "project," "plan," "intend," "estimate," and "continue," and their opposites and similar expressions are intended to identify forward-looking statements.We caution you that these statements are not guarantees of future performance or events and are subject to a number of uncertainties, risks and other influences, many of which are beyond our control, that may influence the accuracy of the statements and the projections upon which the statements are based.Factors which may affect our results include, but are not limited to, the risks and uncertainties discussed in Item 7 of our Annual Report on Form 10-K for the year ended December 31, 2011 under “Factors That May Affect Future Results and Financial Condition”. Any one or more of these uncertainties, risks and other influences could materially affect our results of operations and whether forward-looking statements made by us ultimately prove to be accurate.Our actual results, performance and achievements could differ materially from those expressed or implied in these forward-looking statements.We undertake no obligation to publicly update or revise any forward-looking statements, whether from new information, future events or otherwise. 2 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. KINGSTONE COMPANIES, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets September 30, (restated) December 31, (unaudited) Assets Fixed-maturity securities, held to maturity, at amortized cost (fair value of $792,101 at September 30, 2012 and $777,953 at December 31, 2011) $ $ Fixed-maturity securities, available for sale, at fair value (amortized cost of $21,780,082 at September 30, 2012 and $22,215,191 at December 31, 2011) Equity securities, available-for-sale, at fair value (cost of $4,716,098 at September 30, 2012 and $3,857,741 at December 31, 2011) Total investments Cash and cash equivalents Premiums receivable, net of provision for uncollectible amounts Receivables - reinsurance contracts Reinsurance receivables, net of provision for uncollectible amounts Notes receivable-sale of business Deferred acquisition costs Intangible assets, net Property and equipment, net of accumulated depreciation Other assets Total assets $ $ Liabilities Loss and loss adjustment expenses $ $ Unearned premiums Advance premiums Reinsurance balances payable Deferred ceding commission revenue Notes payable (includes payable to related parties of $378,000 at September 30, 2012 and December 31, 2011) Accounts payable, accrued expenses and other liabilities Deferred income taxes Total liabilities Commitments and Contingencies Stockholders' Equity Common stock, $.01 par value; authorized 10,000,000 shares; issued 4,715,829 shares at September 30, 2012 and 4,643,122 shares at December 31, 2011; outstanding 3,828,391 shares at September 30, 2012 and 3,759,900 shares at December 31, 2011 Preferred stock, $.01 par value; authorized 1,000,000 shares; -0- shares issued and outstanding - - Capital in excess of par Accumulated other comprehensive income Retained earnings Treasury stock, at cost, 887,438 shares at September 30, 2012 and 883,222 shares at December 31, 2011 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 KINGSTONE COMPANIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, (restated) (restated) Revenues Net premiums earned $ Ceding commission revenue Net investment income Net realized gain on investments Other income Total revenues Expenses Loss and loss adjustment expenses Commission expense Other underwriting expenses Other operating expenses Depreciation and amortization Interest expense Total expenses Income from operations before taxes Income tax expense (benefit) ) Net income Gross unrealized investment holding gains arising during period ) Income tax (expense) benefit related to items of other comprehensive income ) ) ) Comprehensive income $ Earnings per common share: Basic $ Diluted $ Weighted average common shares outstanding Basic Diluted Dividends declared and paid per common share $ See accompanying notes to condensed consolidated financial statements. 4 KINGSTONE COMPANIES, INC. AND SUBSIDIARIES Consolidated Statement of Stockholders' Equity Nine months ended September 30, 2012 (unaudited) Accumulated Capital Other Common Stock Preferred Stock in Excess Comprehensive Retained Treasury Stock Shares Amount Shares Amount of Par Income Earnings Shares Amount Total Balance, December 31, 2011 - - ) Stock-based compensation - Exercise of stock options - Shares deducted from exercise of stock options for payment of withholding taxes ) ) - - ) - ) Tax benefit from exercise of stock options - Acquisition of treasury stock - ) ) Dividends - ) - - ) Net income (restated) - Change in unrealized gains on available for sale securities, net of tax - Balance, September 30, 2012, as restated $ - $ - $ ) $ See accompanying notes to condensed consolidated financial statements. 5 KINGSTONE COMPANIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended September 30, (restated) Cash flows provided by operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Gain on sale of investments ) ) Depreciation and amortization Amortization of bond premium, net Stock-based compensation Deferred income tax expense ) ) (Increase) decrease in assets: Premiums receivable, net ) ) Receivables - reinsurance contracts ) Reinsurance receivables, net ) ) Deferred acquisition costs ) ) Other assets ) Increase (decrease) in liabilities: Loss and loss adjustment expenses Unearned premiums Advance premiums ) Reinsurance balances payable Deferred ceding commission revenue Accounts payable, accrued expenses and other liabilities ) ) Net cash flows provided by operating activities Cash flows used in investing activities: Purchase - fixed-maturity securities available for sale ) ) Purchase - equity securities ) ) Sale or maturity - fixed-maturity securities available for sale Sale - equity securities Recovery of loss from failed bank - Collections of notes receivable and accrued interest - sale of businesses Other investing activities ) ) Net cash flows used in investing activities ) ) Cash flows used in financing activities: Proceeds from line of credit - Principal payments on line of credit ) - Principal payments on long-term debt (includes $407,000 to related parties) - ) Proceeds from exercise of stock options - Withholding taxes paid on cashless exercise of stock options ) - Tax benefit from exercise of stock options - Purchase of treasury stock ) - Dividends paid ) ) Net cash flows used in financing activities ) ) Increase in cash and cash equivalents $ $ Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for income taxes $ $ Cash paid for interest $ $ See accompanying notes to condensed consolidated financial statements. 6 KINGSTONE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Basis of Presentation and Nature of Business Kingstone Companies, Inc. (referred to herein as "Kingstone" or the “Company”), through its subsidiary, Kingstone Insurance Company (“KICO”), underwrites property and casualty insurance to small businesses and individuals exclusively through independent agents and brokers. KICO is a licensed insurance company in the State of New York. In February 2011, KICO’s application for an insurance license to write insurance in the Commonwealth of Pennsylvania was approved; however, KICO has only nominally commenced writing business in Pennsylvania. Kingstone, through its subsidiary, Payments, Inc., a licensed premium finance company in the State of New York, receives fees for placing contracts with a third party licensed premium finance company. The accompanying unaudited condensed consolidated financial statements included in this report have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and the instructions to Securities and Exchange Commission (“SEC”) Form 10-Q and Article8-03 of SEC RegulationS-X. The principles for condensed interim financial information do not require the inclusion of all the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the consolidated financial statements as of and for the year ended December31, 2011 and notes thereto included in the Company’s Annual Report on Form 10-K filed on March 30, 2012. The accompanying condensed consolidated financial statements have not been audited by an independent registered public accounting firm in accordance with standards of the Public Company Accounting Oversight Board (United States) but, in the opinion of management, such financial statements include all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the Company’s financial position and results of operations. The results of operations for the nine months ended September 30, 2012 may not be indicative of the results that may be expected for the year ending December31, 2012. Note 2—Restatement of Previously Issued Financial Statements In the three month period ended September 30, 2012, the Company recorded an adjustment to ceded premiums written to record the change in commercial lines reinsurance quota share from 60% to 40% effective as of July 1, 2012, and other immaterial true-ups to ceded premiums written. The Company incorrectly recorded the corresponding change to ceded unearned premiums, which overstated net premiums earned by $865,195 in the quarter ended September 30, 2012. The error was caused by the inclusion of $865,195 of earned premiums in revenue during the quarter ended September 30, 2012 rather than over the term of the reinsurance quota share treaty from July 1, 2012 through June 30, 2013.The overstatement to net premiums earned also affects other calculations which are based on net income, including entries to decrease other underwriting expenses by $129,775, decrease other operating expenses by $29,123, and decrease income tax expense by $240,141. The net effect of the error in the calculation of net premiums earned and the related expense offsets was $466,156. The amount of net premiums earned and related expenses incorrectly included in the results for the quarter ended September 30, 2012 will be recorded over the term of the reinsurance quota share treaty from July 1, 2012 through June 30, 2013.Management has concluded this net adjustment is material to the September 30, 2012 Form 10-Q. The effects of the restatement on the condensed consolidated balance sheet as of September 30, 2012 are presented in the table below: As Effect Previously of Filed Restated Adjustments Assets Total investments $ $ $
